In an action to recover for work, labor and services performed and for materials furnished, the appeal is from an order denying a motion, inter alia, to dismiss the amended complaint for failure to state facts sufficient to constitute a cause of action, or for respondent’s failure to comply fully with a previous order directing the service of the amended complaint. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ., concur.